                      Case 1:20-cv-03454-PAE Document 20 Filed 08/26/19 Page 1 of 3



IJNITED STATES D ISTRICT COU RT SO IJTIIERN DISTRIG OF FLORIDA

Harvey J.Kesner,

Plaintiff,                                                                   FILED B -                  C.
Case No.0:19-CV-61370-R S
                                                                                   AkC 26 2919
TeriBuhl                                                                            ANGELAE.NOBLE
                                                                                   CLERK U S.DIS' 61:
m llinm ççBill''A lpert                                                          s.o.oFFtk.-FmtAuo.
Barm n's INC.,etal.

Defendants.
- -- - - - - - - - -- - - - -   1

SW O RN DECLA M TION OF TERIBU HL IN SUPY RT O F D EFENDA NTS'S
A LTERNATIVE M OTIO N TO TR ANSFER V ENU E A ND X M OR AND IJM O F IA W

    *           Iam TeriBuhland lhave m rr nalknow ledge ofthe m atterssetforth below .
    *           Iam a fulltim e residentofNew York City,NY.forthe pastthree years.M viously Ilived
                in New Calmnn,Conn.and New York City,NY.
     .          1have notlxen to the state ofFlorida in atleastten years.
     *          Ihave neverknowingly sm ken with Harvey Kesnerwhen he w asin Florida
     @          Idid notH owingly slxak w ith any residents ofFlorida forthe soum ing ofm y reporting
                on H arvey Kesner.
     *          The one tim e l sm ke with Harvey Kesneron hiscellphone,am tlnd M ay 15th 2016,
                while researching a story on Gm gg Jaclin a lawyerwho w as going to m erge with his511:1
                M r.K esner said he w asin N ew York State.
     *          W hen 1em ailM r.K esnerortried to callhisofEce forcom m entitw asto hisN ew York
                City location.Iem ailed Kesnerto llis hkesner@ srff.com and hkesner@ srfk.com .Thisis
                hisN ew York City law firm em ailaddress.The only em ailaddressM r.K esnerresm nded
                to am his these work em ailaddresses.
     @          lam afreelancejolzmalistforthelasttwelveyearsandacurrentmemY roftheSœ iety
                ofPm fessionalJournalist.
     @          1haverem rtedformajornewsorganizationthatincludedNew YorkPost,Heaot
                ConnecticutNew spam rs,ForY s.Fom lne,N ew York M agazine,New York O bserver,
                TheA tlantic and tm de publim tion thatinclude ,D ealFlow M edia,M arketNexusM edia,
                and Doubledown M edia.Icuc ntly rem d forCnnnabistaaw Rem h.
     *          Iown a new spublication called teribuhl.com .Iam the sole reporterforthe publication.
                Attim esIM re freelance editorsto review m y stories and law yersto review the contentof
                the stories.
     .          In M arch 2019,Judge Franc Perry ofNew York State Sum riorcourtnzled the x m rting l
                didatteribuhl.com wasthatofapmfessionaljournalist.
     *          Beginning in 2010,Irem rted exclusive new son BearStea srole in the subprime
                m ortgage crisisforTheA tlantic and D ealflow M edia.The t> e yearsofm poling on
                executivesatBearStea swho com m itted violationsofthe securitiesand exchsnge act
                wasprom inently feattlred in the Frontline doctlm entary lilm ,'The Untouchable',w llich
        Case 1:20-cv-03454-PAE Document 20 Filed 08/26/19 Page 2 of 3



      ailed on January 22,2013.
 .    M y repoding concentY eson covering wm ng doing,in the snancialindustry and Ihave
      repm ed on m isconductthathaslead to overhalf a dozen crim inalchargesorSEC/
      FIN RA enforcem entactions.M y rem ë ng hasa1* led to num erouscivillaw suits
      broughton Y half ofshareholders.
 *    A sa resultofm y x porting uncovering fm ud and otherrnisdeezis on W allStreetthe
      H ufe gton Postnam ed m e one ()fthe ::.
                                             25 M ostD angeTousPeople i.  n FinnncialM e.
                                                                                        din''
      Thistitle wasforthe im N ctm y repm ing hason inform ing the public ofw rong doing.
 .    O ne ofm y long tim e investigationshaslv n into H arvey Kesner's top clientBarry C.
      Honig.lwasflrstto rem ltHonig,and agroupofinvestm entpm fessionalsthatincluded
      billionaire Philip Frost,w ere underinvestigation fortrading asa group oftm disclosed
      afhliatesand forrunning a pum p and dum p K hem e.The rem rting on H onig'sSEC
      investigation began 2016.O n Septem Y r7 2018 the Securitiesand Exchu ge
      Com m ission charged H onig,Philip Frostand others Irepm ed on fortm ding asa group
      ofundisclosed afflliatesand forHonig Y ing theleaderofthepump and dumpring.In
      Jtlly 2019 Honig x ttled with the SEC forthex actionsand agreed to a m nny stock Bar.
      H arvey KesnerwasH onig'sattorney fora11tllree ofthe com paniesin the SEC com plaint
      thatHonig invested in.
 * Asiscommonpmcticeamongjournalistsinthedigitalmediaage,Kmeofmyreporting
      isonmywebsite,teribuhl.com (thewebsite).Thewebsiteisfundedtllrough
      advertisement(1don'ttakeadsfmm thesubjectofmystories)andthmughreaderflmded
      donations.Iam notpaidbythesubjectsofstoriestowriteaY utthem.
 .    The tA bout'page ofthe website states'   A nonym ous tips can lx sentto
      teribuhl@ gm ail.com .By tM sdœ lmation,Iam prom ising anonym ity and cov dentiality
      to r llrces,A sa m atterofpractice 1treata11sources asconsdentialunless they say
      otherwise.
  .   Som e ofthe consdentialsolzrces1have used in m y rem rting on H m ey K esnerand his
      clientshave said K esnerth= ten them with litigation ifthey spoke w ith m e.
  *   A tlemstone ofm y conhdentialsourceswho isdired ly involved in the com paniesin the
      Barry H onig com plainttold m e the SEC law yers told m y sotlrce they are investigating
      A ttorney Harvey Kesner.
  *   In Feb 2017 a story Irem rted on Harvey Kesnerhaving ow nership directorindirectin
      Equity Stœ k Tm nsferwashacked and rem oved flom teribuhl.com .Ilostvaluable
      rem rting and w riting w ith tM shack w hich lY lieve wasdone asa resttltofHm ey
      Kesner,orhisclientsthatIIrlxllled on,M ring hackers.
  @ lY lievethisisananti-slu plawstlitusedtointimidateafv lancejournalist.
  *   Ido nothave the fm ancialm e-qnsto travelto Florida and litigate tM scase.Ican only
      afford to defend m yselfifthe case isin the Sothern Districtof New York.

Idedareunderm naltyofm rjuryonthis24nddayofAugust,2019,thattheforegoingistrueto
the Y stofm y knowledge.                                  -

                                                  TeriBuhl
                                                   J % * à Lb zsïq
                                                              -




                                                                  *
'
*
'                                                                                                                                                                             .              ,. -, 64:,
                                                                                                                                                                                                      1. .       ''z       T                     #
                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                           %w. .;..
                                                                                                                                                                                                                           .                     (
                                                Case 1:20-cv-03454-PAE Document 20 Filed 08/26/19 Page 3 of 3
                                                                                                                                                                                                                                     y- -        ,
    l
    !
                         -
                                           ExtremelyUrgent                                                              Thisenvelnpei
                                                                                                                                    sfofusewi
                                                                                                                                            *thefoll
                                                                                                                                                   owingservi
                                                                                                                                                            ces:U PSNextDayAir
                                                                                                                                                                tjpsworldwideExpfess-
                                                                                                                                                                                                             o         -       -
                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                   ; y
                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                 kt
    I
    J               ,                                                                                                                                                                                                          :ê'
    .               ,                                                                                                                                                             tjpszndnayAe                                 ,.                k
    1
                    j
                    f
                             .                            .                                                                                                                                                                /                     q
                                                                                                                                                                          .       . - - .-          - . --        .        J                     ;
    '
    !
    &
                    j
                    l                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                 :
    1                                                                        '.ro:-                                          @.1LBS LTR 1 OF 1                                                                                                   '
                             Visittheupsstofe.tem tofind aIocation neafyotl. !
                                                                             . (2*)*                       1                     oe KT'um                         Applyshippingdoçumentson tlusside.                                              ;
    1
    !
                    ! R---'A'-Kl
                    1
                               i
                               p
                               '
                                lpe                                                       I-W
                                                                                            trës<-
                                                                                                3*
                                                                                                 9* *G:1:12:                     MW'21MX28'3                                                                                             '       '
                                                                                                                                                                                                                                                 ;,
    j               ;
                    I        .T
                              c:
                               thrq
                                  feua
                                     spli
                                        tt
                                         yf
                                          ;r
                                         eent
                                            ch
                                             ee
                                              ,uL
                                                fe
                                                 gt
                                                  et
                                                   e
                                                   nr
                                                    tr
                                                     Aat
                                                       e,
                                                        uUPS
                                                         mentE
                                                             sx
                                                              ,paf
                                                                 u sE
                                                                 rd/on
                                                                     rv
                                                                      ee
                                                                       ùel
                                                                         epr
                                                                         ctesfc
                                                                           tmilay
                                                                                eon
                                                                               ft  l
                                                                                   y,a
                                                                                  ia cn
                                                                                      l
                                                                                      mdtmu
                                                                                         aij                   '   y cugRK                                        poaottj
                                                                                                                                                                        sethisenvelopef
                                                                                                                                                                                      nf:                                                        ,
    j               1         w ei
                                 gh8ez.( ,
                                         rless.UPSFxpfessEnvel
                                                             ope-
                                                                scenui
                                                                     fl
                                                                      ipgitemsolert
                                                                                  p SHIP(JS DISTRlCT COUR
                              these11,- erweigsi.gInofetsan8. willhehilledw weiyt. I T0' STE 1e8
                                                                                                                                                                  .

                                                                                                                                                                  tIP5G- od
                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 L
                                                                                                                                                                                                                                                 'i
    1               1                                                                     I        ,2% E BRIXAR; BuvD                                             upsstafjdaa                                                                    z)
                                                                                                                                                                                                                                                  ;
    :               .
                    (        'TheUP5FapressEnwlopemaybeusedonlyfordxumentsofneco                                                                                  ljp:WorjdwjdeExpe jted@                                                        .!
                    '
                    ,
                              vtlp
                                 alsue.Ceftaiocotmtriescerkridefeletmmicrpediaas(eumene.Visitk                                   *                                                                                                               )
                                                                                                                                                                                                                                                 .
                                     .c
                                      om/imertexportteverifyifyeefShie entiscla ifieda:adoci
                    5                                                                        t V.                                        -                        Visittheupsstermt@m toIeafnmore                                                ,
    '                        'T Qo lW fortheLettefrate,tbe(IPSExpfetsEnveloy rmm weigh8œ1                .
                                                                                                                                                                                                                                                 ..
                    .          tlpsfxpre. aEnvel opeswei eingm- tun8Qz.wilbebi     ledbywei. *        ..                                                          abnet0urPrintfrBusinessSefvi
                                                                                                                                                                                             ces.                                                t
    '               i
                    1        Note:Exgress esafen0treccmmendetforshipmentsofelectrcmlV          1 1  11) %A                                      '                                                                                                i
                                                                                                                                                                                                                                                 1
    .
                    I        contalnlngSensitive Qnaltnfôrmatlonerbre4kableItems.D()notsenj ..         .*  :.
                                                                                                          11e                                                                                                                        ..          ,
                                                                                                                                                                                                                                                 !
    .               i
                    I        nfcashequl   valent.                                            j
                                                                                             : :.#-    % d.<                                                                                        .
                                                                                                                                                                                                                                                 C
                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                 )
    .
    '               k
                    r                                                                      i                                                                                                                                                     q
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 t
                    j                                         ..                           1                                                                                                                                                     i
                    I                 '                        .'                          !
    .
    .
                    .            .
                                 .                *v                                       i TRACXINc 4: 1Z 877 2X@ NT 3214 77a7                                                                                                                 -
                                                                                                                                                                                                                                                 t
                    !:           *-                                  .                     .                                                                                                                                                     '
    '               '                                *F                                                                                                                                                                                          );
    )
    .
                    I
                    j
                                                   **                       -.             .                                                                                                                                                     ;
                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                 )
    '
    .
                    !                 u                                               ,    . .
                                                                                           '                               .                                                                                                                     t
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 ;
                    I                                     #                       k,)                                                                                                                                                            t
                                                                                                                                                                                                                                                 -
    )'              )                            .            +'           ,.
                                                                            z
                                                                            2'
                                                                            . .   /
                                                                                  .            l                                                                                                                                              )
                                                                                                                                                                                                                                                 '
    ,    -- .
                    j                                                    z...,,                j
                                                                                               : e'
                                                                                                 a,-n 'y-xa; ,z,                                                                                                                             j
    1.                                                                   r7
                                                              .vu.x t''v.l                     i
    cl                                                                 .
                                                                         k                     .
                                                                                                 Arrofrlœ tm >!korsjle = r-                                                                                                                  j''
    jj                                                            W
                                                                   xd.-                        j
                                                                                               ,                 ''                                                                                                                          i
                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                             mi
                                                                                               r                                                                                                                                                 :
                                                                                                                                                                                                                                                 2*
                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                  ,'
    '
    1
    p
    ..              .
                    1
    '
    !
    1               1                                                                          !r Ill11                                                                                                                                      :
                                                                                                                                                                                                                                             )
                                                                                                                                                                                                                                             .
    é               L                                                                          l
                                                                                               i
                                                                                                                               'B'-''''''''''-'*'''''''                                                                                          '
                                                                                                                                                                                                                                                 .
    '
           ;j                                                                                  t
                                                                                               !@ == = Q= == .--=
                                                                                                                .==- omt'.'== -**
                                                                                                                               ...                                                                                                               .
    1 IR
    '                                                                                                  .                                                                                                                                         j
                                                                                                                                                                                                                                                 ,
    l
    1;
    i
    ï !.Y
        :
        ïj
    ' sœ 1      '
                                                                                                                                          sPWj
                                                                                                                                             ngyoufarmafe than 100years                          ruva Q                                       '
                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                              :.
                                                                                                                                                                                                                                             '(
                                                                                                                                                                                                                                              .E
    à g* 1                                                                                                                                                UnitedParcelservice.                                                                   :
    i v-: 1                                                                                                                                                                                                      .                               .
    1
    l               1
                    '
                    .                                                                                                                                                 t
                                                                                                                                                                      no zsl)
                                                                                                                                                                            ,. :,g1: .uupwojw vjt.                                               i
                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                 C.
                                                                                                                                                                                                                                             Q
                                                                                                                                                                                                                                             -   )
                                                                                                                                                                                                                                                 :'
                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                             )
                                                                                                                                                                                                                                             .

                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                 .


                                                                                                                                                                                                                                             T.
                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                             .   $
                                                                                                                                                                                                                                             .   (
                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                 j.
                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                                 é
                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                             tz
                                                                                                                                                                                                                                             '




                                                                                                                                                                                                                                             k:
                                                                                                                                                                                                                                              E

                                                                                                                                                                                                                                             'j
                                                                                                                                                                                                                                             j'

                                                                                                                                                                                                                                             ('7
                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                              '.
                                                                                                                                                                                                                                              li..
                                                                                                                                                                                                                                             ji

                                                                                                                                                                                                                                             L
                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                             (.
                                                                                                                                                                                                                                              .



                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                             @.
                                                                                                                                                                                                                                              '

                                                                                                                                                                                                                                             :.'

                                                                                                                                                                                                                                             !E
                                                                                                                                                                                                                                             E.
                                                                                                                                                                                                                                              7
                                                                                                                                                                                                                                              r7
                                                                                                                                                                                                                                              ''.
                                                                                                                                                                                                                                             !.é
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                             J.
